Pee Curiam,
There appears to be nothing in this record that would have warranted the withdrawal of the case from the jury. The testimony was quite sufficient to justify its submission to them on the questions of defendant’s negligence and the alleged contributory negligence of the plaintiff; and that was accordingly done with instructions which appear to be adequate and substantially correct. The result was a verdict, impliedly finding that defendant’s negligence was the proximate cause of plaintiff’s injuries, and that she was not chargeable with any negligence which contributed thereto. Plaintiff’s right to recover was thus established by competent evidence and her damages were assessed.
We find nothing in the specifications of error that would warrant a reversal of the judgment; nor do we think there is anything in either of them that requires special notice.
Judgment affirmed.